Appeal by the defendant from *562a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 28, 1991, convicting him of conspiracy in the fifth degree, falsifying business records in the first degree, assault in the second degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, and a new trial is ordered. The facts have been considered and determined to have been established.
Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Althorne, 155 AD2d 604).
Nevertheless, the defendant is entitled to a new trial on the ground that a verdict sheet was submitted to the jury, containing portions of the indictment (see, CPL 310.30; People v Sotomayer, 79 NY2d 1029; People v Nimmons, 72 NY2d 830). Although the defendant did not preserve this error for appellate review (see, CPL 470.05 [2]), we are of the view that, under the particular circumstances of this case (see, People v Pymm, 188 AD2d 562 [decided herewith]), reversal is warranted in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [3]).
We have examined the defendant’s remaining arguments and find them to be without merit (see, People v Pymm, supra). Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.